Citation Nr: 1752135	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to special monthly compensation (SMC) based on being housebound prior to July 1, 2010, and to SMC based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to April 1968.
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially requested a hearing before the Board at his local regional office when he filed his substantive appeal.  The Veteran subsequently withdrew this request in June 2017 correspondence.


FINDINGS OF FACT

1. Prior to July 1, 2010, the Veteran did not have a single service-connected disability rated as 100 percent disabling and a separate service-connected disability rated 60 percent disabling, nor was the Veteran permanently housebound by reason of service-connected disabilities.

2. The evidence of record does show that the Veteran was so helpless as to be in need of regular aid and attendance by reason of service-connected disabilities at any point during the appeal period.


CONCLUSIONS OF LAW

1. Prior to July 1, 2010, the criteria for SMC based on being housebound are not met.  38 U.S.C. §§ 1114, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.350 (2017).

2. The criteria for SMC based on need for regular aid and attendance have not been met. 38 U.S.C. §§ 1114, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, appropriate notice was sent via letters in April 2006, January 2007, and September 2010.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records during the relevant appeal period have been obtained and associated with the claims file, and, where the Veteran has identified and authorized VA to obtain outside non-VA treatment records, VA has made the required attempts to obtain those records.

The Veteran has also been examined by VA medical personnel resulting in reports documenting the effects that his disabilities have on his need to remain housebound or his need for regular aid and attendance in January 2006, May 2007, and January 2010.  Neither the Veteran nor his representative has raised any issues with the adequacy of the examinations in this case.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).






II. Entitlement to SMC

A. Procedural History

The Veteran's claim for SMC arises out of his claim for an increased disability rating for his service-connected lower back condition that was received in August 2005.  While this claim did not expressly reference entitlement to SMC based on being housebound or in need of regular aid and attendance, these issues were appropriately inferred.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (finding that a claim for an increased rating can include entitlement to SMC as an inferred issue).  The Veteran based his claim for an increase in his disability rating for his lower back condition on his March 2005 spinal surgery to treat a condition of his cervical spine.  The increased rating claim was resolved by an unappealed March 2006 rating decision that denied an increased rating for the Veteran's lower back condition and a temporary total disability rating (based on the March 2005 surgery), because this procedure was a treatment for the Veteran's cervical spine disability that was not service-connected.  See also November 1998 rating decision (denying service connection for osteoarthritis of the cervical spine).  A decision denying entitlement to SMC based on being housebound or in need of regular aid and attendance was denied in August 2006 and denied again in August 2007 after the Veteran submitted additional evidence.  See 38 C.F.R. § 3.156(b).  The August 2007 decision was appropriately appealed.

During the appeal, the Veteran claimed and received service connection for coronary artery disease (CAD) rated 100 percent disabling and entitlement to SMC based on being housebound effective July 1, 2010 (based on the Veteran having one disability rated 100 percent disabling and an additional separate disability rated 60 percent disabling).  See December 2010 rating decision.  The Veteran continues to seek SMC for being housebound prior to July 1, 2010, and SMC due to the need for regular aid and attendance.

Because this claim for SMC was inferred from an increased rating claim, the Board must consider the evidence of disability during the period one year prior to the application.  Hazan v. Gober, 10 Vet. App. 511 (1997).  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).

B. SMC Based on Being Housebound

SMC is payable at the rate set forth in 38 U.S.C. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent or (2) is permanently housebound by reason of the service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is permanently housebound "when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime."  38 C.F.R. § 3.350(i)(2).

Here the evidence of record demonstrates that the Veteran did not meet the criteria set for SMC at the housebound rate prior to July 1, 2010.  Prior to that date, the Veteran was rated 70 percent disabled for PTSD, 60 percent disabled for chronic prostatitis with urethritis, 40 percent disabled for chronic low back pain with limitation of motion and degenerative disc changes, 0 percent for cystic area on the right femur, and 0 percent for tinea associated with chronic prostatitis with urethritis. See March 2014 rating decision codesheet.  The ratings for the Veteran's disabilities prior to July 1, 2010, do not meet the criteria to warrant payment at the housebound rate pursuant to § 3.350(i)(1).

The Board also observes that the December 2010 rating decision that assigned a 100 percent disability rating to the Veteran's heart condition was not timely appealed.  Consequently, the date that the Veteran first obtained a single service-connected disability is not before the Board.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 et seq. (setting forth what constitutes an appeal of a rating decision).

Additionally, the Veteran was receiving a total disability rating due individual unemployability (TDIU) based on multiple service-connected disabilities effective March 21, 1997.  See November 1998 rating decision.  SMC may also be payable where a veteran is in receipt of a TDIU granted based on a single disability (even though that disability may not be ratable at the schedular 100 percent level) and is also in receipt of additional disability rated 60 percent or more.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, the Veteran's TDIU was predicated on his combined service-connected disabilities and not any single one disability.  Consequently, the Veteran is not in a position to receive SMC at the housebound rate under Bradley.

Similarly, the evidence indicates that the Veteran was not substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2).  In fact, the evidence is that while the Veteran may have been confined to his home at times, his confinement was not permanent prior to July 2010.  In a VA treatment record dated May 2005, the Veteran described a then recent event where he was able to go to a restaurant alone and became displeased with the behavior of the restaurant staff.  During a VA treatment visit in June 2005, the Veteran made reference to working in some kind of business.  At a July 2006 VA treatment visit, the Veteran reported being able to get out of the house and take members of his family shopping.  A May 2007 VA housebound status examination reported that the Veteran was able to leave his house for essential services, medical appointments, and to go to the store.  A statement from the Veteran's VA physician in January 2010 indicated that he was able to travel 1.5 miles on foot.  Further clarification from the same January 2010 examiner on an additional form, indicated that the Veteran would leave his house 3 times a week to go on 2 hour walks.  At a July 2010 VA treatment visit, the Veteran also discussed his plans to take his wife around the country and to build a family shrine.  These treatment records demonstrate that the Veteran was not confined to his house or the immediate area prior to July 1, 2010, and certainly not on a permanent basis.

Based on this evidence, the Board concludes that the Veteran's service-connected disabilities do not meet the criteria for the payment of SMC at the housebound rate because the Veteran did not have a single service-connected disability rated 100 percent disabling and separate service-connected disability or disabilities rated 60 percent or greater, nor was he permanently confined to his house or the surrounding area during that time due to his service-connected disabilities.  38 C.F.R. § 3.350(i).  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. SMC Based on the Need for Regular Aid and Attendance

Under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b)(3) SMC is payable where a veteran's service-connected disabilities render a veteran so helpless as to be in need of regular aid and attendance of another person.  VA must consider the factors set forth in 38 C.F.R. § 3.352(a) when determining whether a veteran is in need of regular aid and attendance of another person.  These factors include: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in 38 C.F.R. § 3.352(a) must be present for a grant of SMC based on the need for aid and attendance).

Here, the evidence shows that the Veteran was suffering from increasing pain and numbness in his left arm during the year prior to his August 2005 claim.  By the time of a September 2004 VA treatment note, the Veteran's symptoms were so bad that he could not even wring out a cloth.  A December 2004 MRI revealed:  "multilevel degenerative disc disease with prominent thecal sac compression at the C3/4 and C4/5. At C3/4, there is predominantly a dorsal component to the compression (T2 dark), probably ligamentum flavum hypertrophy.  At C4/5, the most severe level, there are both ventral (disc/osteophyte) and dorsal (ligamentous) components to the compression, forming a 'napkin-ring' severe stenosis."  The Veteran underwent a surgical procedure (C3-4, C4-5 laminectomy) in March 2005 to treat this condition.  His recovery proceeded.  By October 2005, the Veteran continued to have some slow improvement.  He was able to squat, had a "more confident" gait, though he still used a cane.  He continued to have a weak left hand and numbness down the left arm.

At a VA examination of the Veteran's spine in December 2005, the Veteran was in severe pain and unable to perform a complete examination.  He was walking quite slowly and had a marked antalgic gait.  He could not walk on his toes or his heels, and manifested severe pain with any motion of his lumbar spine.  Range of motion testing could not be performed.  He was carrying his left arm close to his body and not moving it or flexing the left elbow.  The Veteran reported being unable to carry anything with his left hand and was unable to make a fist during the examination.  He had abnormal deep tendon reflexes in both knees and decreased sensation to the entire left leg and arm.  He was assessed as having a lumbar strain and a cervical strain with severe neuroforaminal narrowing and spinal stenosis.

In a January 2006 statement for housebound status and need for regular aid and attendance, the Veteran chiefly complained of losing the use of the left side of his body including his left hand, constant burning and shooting pain, and needing a cane for ambulation.  The examiner indicated that the Veteran was confined to home due to his disability, which was diagnosed as cervical foraminal stenosis and lumbago.  However, the Veteran was able to leave his home for up to a half an hour at a time, and able to walk 4 blocks.  The motion of the Veteran's spine was restricted due to the Veteran's cervical laminectomy in March 2005.  The examiner indicated that the Veteran was able to get out of bed, walk around, dress and undress, keep clean and presentable, attend to the wants of nature, feed himself, and bathe himself unassisted.  The examiner indicated that the Veteran was incapable of protecting himself from hazards of environment because of left sided weakness from cervical foraminal stenosis.

The Veteran embarked on a course of physical therapy for his cervical stenosis.  Due to the effects on his left arm, a February 2006 treatment note indicated that the Veteran required assistance with chores, bathing, and dressing (particularly putting on his socks).

A June 2006 statement received from the Veteran regarding his service-connected prostatitis and urethritis condition indicated that he was having to change his absorbent materials 3 to 4 times per day because of he was not always continent of urine.

A July 2006 VA treatment note indicated that the Veteran's gait improved with his physical therapy.  At this time he reported being able to get out of the house and had taken his family shopping recently.

Another statement received from the Veteran in October 2006 regarding his prostatitis and urethritis conditions indicated he was using between 2 and 6 absorbent pads a day due to his difficulty remaining continent of urine.  At a VA treatment note from November 2006, the Veteran reported that he was voiding every hour or less.  At a December 2006 VA examination related to his prostatitis and urethritis condition, the Veteran reported using 4 to 6 pads a day, and the examiner noted that the pad the Veteran was then wearing was stained yellow.  In a January 2007 statement, the Veteran indicated that he was going through 148 pads per month and that his difficulty with remaining continent of urine had caused him to develop a rash.

VA treatment notes in January and April 2007 noted that the Veteran's ambulation had improved.

At a May 2007 examination for housebound status and need for regular aid and attendance (received July 2007), the Veteran chiefly complained of neck pain with left limb weakness and pain, urinary incontinence, and lower back pain.  The Veteran had a stooped posture.  He had reduced range of motion of the cervical spine and reduced grip strength.  He had limited range of motion of lower extremities, was hyper-reflexive, and had mild atrophy.  He had limited range of motion of the spine.  He also had irritable bowel syndrome (IBS), urinary incontinence, chronic cystitis, PTSD, and muscle cramping.  He was able to walk unassisted using a cane for one block, and was able to leave his house for essential services, medical appointments, or to go to the store.

An October 2008 VA treatment record documented complaints of neck and low back pain.  He had mild lumbar paraspinal tenderness and a positive straight leg raising test.  The Veteran continued to use his absorbent pads due to his urinary condition, and had a chronic rash on his groin secondary to that condition.

In January 2010 a VA physician provided an assessment of the Veteran's need for aid and attendance.  The physician indicated that the Veteran had chronic reflex sympathetic dystrophy that caused severe pain in his left arm and leg and limited the use of those limbs.  The physician also indicated that the Veteran had carpal tunnel syndrome that lessened the sensation in the Veteran's hands.  The physician also noted that the Veteran was diagnosed with cervical spine disease causing pain and limitations on left sided movements.  The physician stated that the Veteran needed help at home and could not live at home without assistance, though he was not confined to a wheelchair or a bed and could travel 1.5 miles on foot.  The Veteran had a severe antalgic gait.  The physician indicated that the Veteran was unable to wash dishes or bathe without assistance.  The Veteran could feed himself, but with difficulty because he was dropping items, but was unable to prepare his own meals because he could not open containers.  The physician noted that Veteran's neck had limited motion to the left, but that his trunk and spine were "otherwise ok."  The physician indicated that the Veteran had urinary incontinence intermittently but did not complain of bowel problems or memory problems.  The physician indicated that the Veteran was able to go on 2 hour walks 3 times a week walking a mile and a half with the aid of a cane.  His time away from home was limited by his incontinence of urine.

In January 2010, the Veteran was diagnosed with coronary artery disease and had a myocardial infarction.  He was awarded service connection for this condition in July 2010.  A few weeks later, also in July 2010, the Veteran stated his plans to travel and to assist his wife in the creation of a family shrine.

Throughout this entire time, none of the Veteran's statements or the various examinations or treatment records indicated that the Veteran's psychological disabilities affected his ability to perform the actions contemplated by the factors in 38 C.F.R. § 3.352(a).

The Veteran had a stroke in August 2010.  He was admitted to the hospital and subsequently discharged to a nursing home where he remains and is dependent on the staff there to attend to his activities of daily living and other needs.

Based on this evidence, the Board concludes that the Veteran is not entitled to SMC based on aid and attendance.  While the evidence does support that the Veteran has needed aid and attendance for large portions of the appeal period, the disabilities that rendered him in need of aid and attendance were disabilities for which he is not service-connected.  See January 2006 and January 2010 (attributing the Veteran's deficits requiring assistance to disabilities of his cervical spine, carpal tunnel syndrome, and chronic reflex sympathetic dystrophy).  Later, the Veteran became even more severely disabled after his August 2010 stroke rendered it necessary for him to enter a nursing home.  However, the Veteran is similarly not service-connected for this condition.  SMC is only available for service connected conditions.  38 U.S.C. § 1114(l).  Consequently, the Veteran's SMC cannot be predicated on the conditions that the record demonstrates rendered the Veteran in need of aid and attendance during the time period relevant to this appeal.

The Board has considered the Veteran's arguments from October 2015 that his heart, PTSD, and urinary condition render him in need of aid and attendance because staff has to change his absorbent pads multiple times per day, indicating an inability to attend to the wants of nature.  However, this was a longstanding aspect of the Veteran's urinary conditions, and he repeatedly referred to his ability to change his own absorbent pads and materials in statements to VA prior to his stroke.  Thus, while the Veteran had to use absorbent materials to attend to the wants of nature in a manner different from that done by ordinary healthy people, he was able to attend to those needs on his own until the time of his stroke.  Consequently, the Board finds that SMC cannot be granted on this basis.

To the extent the Veteran also asserts that his heart and PTSD conditions contribute to the factors relevant to an award of SMC for aid and attendance under 38 C.F.R. § 3.350(b)(3) and 3.352(a), the Board notes that none of the VA examinations of record attributed his difficulties with any of the relevant factors to these conditions.  Notably, even after his heart condition was diagnosed, the Veteran continued to live relatively actively and even spoke of travel plans for several more months.  Consequently, the Board continues to find that the conditions that rendered the Veteran in need of aid and attendance were the conditions cited by the VA examiners in January 2006 and 2010 and not his service-connected disabilities.

Based on this evidence the Board finds that the evidence of record does not meet the criteria for SMC based on the need for regular aid and attendance.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to SMC based on being housebound prior to July 1, 2010, and to SMC based on the need for aid and attendance is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


